Citation Nr: 0835981	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  04-13 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a psychiatric 
condition.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1982 to 
February 1983.  He also served in the Maine Army National 
Guard from December 1983 to November 1994.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which denied service connection for a psychiatric 
disorder.

In February and October 2006, the Board remanded this case 
for further development.  


FINDING OF FACT

The veteran's psychiatric disorder pre-existed his service in 
the National Guard; and it was not substantially aggravated 
by his active military service.


CONCLUSION OF LAW

The veteran does not have a psychiatric disorder that was 
caused or made worse by his active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in November 
2001, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Consider, as well, that the RO issued that VCAA 
notice letter prior to initially adjudicating his claims, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  It equally deserves mentioning 
that an October 2006 letter also informed him that a 
downstream disability rating and effective date will be 
assigned if his underlying claims for service connection are 
eventually granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).   

Since providing additional VCAA notice in June 2006, the RO 
has readjudicated the veteran's claims in the September 2008 
supplemental SOC (SSOC).  This is important to point out 
because if, as here, the notice provided prior to the initial 
adjudication was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or SSOC, such that the 
intended purpose of the notice is not frustrated and the 
veteran is given an opportunity to participate effectively in 
the adjudication of the claims.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, even if there arguably is any deficiency in the notice 
to the veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He also is represented in his 
appeal by a service organization, the New Hampshire State 
Veterans Council, which presumably is aware of the nuances 
intrinsic to VA adjudications and the various requirements 
for entitlement to service connection for a psychiatric 
disorder.  

As to the duty to assist, the RO obtained the service medical 
and personnel records, private medical records, and VA 
medical records - including the report of his VA 
psychological examination for etiological opinions concerning 
his claimed disability, the dispositive issue.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that, in the October 2006 remand, the RO was 
instructed to contact the National Guard to verify the exact 
dates of the veteran's active duty, specifically from 
December 1983 to November 1994.  The record shows that the RO 
sent a letter to the National Guard in October 2006 
requesting such records.  It also includes an October 2006 
letter from the appropriate office, the Department of 
Defense, Veterans, and Emergency Management, stating that 
while they do have the requested records, the office is 
unable to provide such records without the veteran's consent 
and authorization.  In May 2007, the RO provided the veteran 
a copy of this letter and asked him to complete a VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs.  To date, the veteran has not 
provided such consent and authorization.

Further, since the Board's October 2006 remand, the RO, in 
October 2006, sent him a development letter asking him to 
submit and/or specify particular evidence necessary for the 
development of his claim.  This included asking the veteran 
to complete another VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, so that the RO may obtain pertinent medical records 
from the veteran's private mental health provider, H.V., 
M.D., located in Bangor, Maine.  According to the record, the 
veteran has not provided such consent and authorization with 
respect to these records as well.

The United States Court of Appeals for Veterans Claims has 
emphasized, "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 178 (2005), citing Dusek v. 
Derwinski, 2 Vet. App. 519, 522 (1992) (quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)).

The RO has made reasonable efforts to assist the veteran in 
developing his claim.  Additional efforts cannot be 
justified, for the reasons mentioned. Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  The Board will thus adjudicate the veteran's claim 
based on the evidence of record.  The Board is also satisfied 
as to substantial compliance with its October 2006 remand 
directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Whether the Veteran is Entitled to Service Connection for a 
Psychiatric Disorder

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection is established either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training 
(ACDUTRA), or for injury incurred in or aggravated while 
performing inactive duty training (INACDUTRA).  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131; 38 C.F.R. § 3.6.
 
Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

As mentioned, the first requirement for any service-
connection claim is competent evidence of the existence of a 
current disability.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the veteran has it).  Here, the report of a 
March 2006 VA Compensation and Pension Examination (C&P Exam) 
provides that the veteran has a current diagnosis of a 
bipolar schizoaffective disorder.  Consequently, as there is 
no disputing that he has a psychiatric disorder, the 
determinative issue is whether it is somehow attributable to 
his active military service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the record shows that the veteran had 
service in the Army National Guard from December 1983 to 
November 1994.  And he alleges that his psychiatric disorder 
developed due to the stressful circumstances of his National 
Guard duty.

As mentioned, service connection may be warranted for a 
disability resulting from disease or injury incurred in or 
aggravated during a period of ACDUTRA; but it is only 
available for disability resulting from an injury (not 
disease) incurred during INACDUTRA.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131; 38 C.F.R. § 3.6.  And, with respect to 
ACDUTRA, the determinative issue turns on whether the 
veteran's psychiatric disorder had an actual onset or 
underwent aggravation during a period of ACDUTRA.  See id.  
So, in considering whether the veteran's condition is 
associated with his active military service, his psychiatric 
disorder must be established to have a relationship to his 
period of ACDUTRA.

Towards establishing his claim, the veteran has provided 
information indicating that there may be relevant treatment 
records from his private mental health provider, Dr. H.V., 
for the period from 1989 to 1994.  The veteran has stated 
that Dr. H.V. initially diagnosed him with a mental health 
disorder and was his primary treatment provider over these 
years, the last five years of his membership in the National 
Guard.  As previously mentioned, the Board has found that the 
RO has used reasonable efforts to locate these records, but 
has, nevertheless, been unable to obtain them. 

Furthermore, in its February 2006 remand, the Board requested 
that the RO obtain the veteran's personnel records indicating 
at exactly what points in time he was on ACDUTRA and 
INACDUTRA.  The RO later sent a records request for this 
information to the National Personnel Records Center (NPRC), 
and, in March 2006, this agency responded that additional 
documentation was unavailable.  As previously mentioned, in 
response to the Board's October 2006 remand, the RO attempted 
to obtain records from the National Guard that might indicate 
the veteran's periods of ACDUTRA.  However, as discussed 
above, in spite of the RO's attempts to obtain the relevant 
documents, they, too, are not of record.

The Board acknowledges that the veteran is making his own 
assertion that his psychiatric disorder is linked to his 
military service in such a way as to entitle him to service 
connection.  However, as a layman, he does not have the 
necessary medical training and expertise to make this 
critical determination as to the medical etiology of his 
condition.  See Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.

The only competent medical opinion on this issue so far, 
obtained from a March 2006 VA examiner, has not been 
favorable to his claim.  This examiner determined the veteran 
had a schizoaffective disorder prior to service, and further, 
that it was not substantially aggravated during his National 
Guard service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The Board notes that every veteran is taken to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the disease or injury 
existed before acceptance and enrollment, and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  This holding replaced the previous standard under 
38 C.F.R. § 3.304(b), which had required that if a condition 
was not noted at entry but was shown by clear and 
unmistakable evidence to have existed prior to entry, the 
burden then shifted to the claimant to show that the 
condition increased in severity during service.

While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated that "[t]he probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches."  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).  And also that, "[a]s is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the adjudicator."  Id.

Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  The Board may favor the opinion 
of one competent medical authority over another, provided 
that it offers an adequate basis for doing so.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  A physician's access to the 
claims file and the thoroughness and detail of the opinion 
are important factors in assessing the probative value of a 
medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 
(2000).  

However, there is no medical evidence refuting the VA 
examiner's opinion as to the etiology of the veteran's 
psychiatric disorder.  Moreover, this examiner's opinion is 
well-reasoned and based on an objective clinical evaluation 
of the veteran and an independent review of his claims file, 
including the results of his March 2006 VA C&P Exam.  So the 
opinion has the proper factual foundation and is thus 
entitled to a lot of probative weight, especially since, 
again, it is uncontroverted.  Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).  
As such, the Board finds that the VA examiner' opinion was 
clear and unmistakable evidence that the veteran's 
psychiatric disorder pre-existed his National Guard service, 
and, therefore, any periods of ACDUTRA, and that this 
psychiatric disorder was not aggravated by such service.  For 
these reasons and bases, the preponderance of the evidence is 
against the veteran's claim for service connection for his 
psychiatric disorder and thus service connection must be 
denied.


ORDER

Service connection for a psychiatric condition is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


